Title: General Orders, 27 March 1783
From: Washington, George
To: 


                        
                            
                                
                             Thursday March 27th 1783
                            Parole Amsterdam
                            Countersigns Baltic Calais
                        
                        For the day tomorrow Major Rice
                        B.Q.M. 1st Mass. Brigade
                        For duty the 1st York regiment.
                        At the general courtmartial of which Colonel M. Jackson is president—Mr Samuel Evans Forage Master charged.
                        1st With making false charges of the Issues of forage to divers officers of the Army.
                        2ndly With making false returns of his Issues.
                        3rdly With forging receipts to be produced as Vouchers for his Issues of forage was tried. The Court on
                            consideration are of opinion that the 1st and 2d charges against Mr Evans are supported—on the 3d charge they are of
                            opinion that Mr Evans put a fictitious name to a receipt for a quantity of forage to be produced as a Voucher, but it
                            appears at the same time that the hay was received. the Court as they think Mr Evans’s Conduct proceeded more from neglect
                            & Inattention, than an intention, to defraud, only sentence him to be mulched three months pay.
                        The General approves the opinion of the court—but is induced, from the representations which have been made
                            of the good character of Mr Evans, to remit the sentence.
                    